Smith, Judge.
We reverse the trial court’s judgment dismissing the suit for lack of subject matter jurisdiction.
Appellant brought this suit, in the State Court of Fulton County, to recover attorney fees earned in representing an estate and in providing legal services to the decedent before her death. Appellee, the administratrix and a resident of Fulton County, answered denying any indebtedness and moved to dismiss for lack of jurisdiction. The trial court granted the motion to dismiss, stating that it lacked subject matter jurisdiction and that, under Code § 113-1522, the Probate Court of Fannin County (where appellee qualified as administratrix) had jurisdiction.
The State Court of Fulton County has "jurisdiction to try and dispose of all civil cases of whatever nature, except injuries to the person or reputation . . .” Ga. L. 1956, pp. 3271, 3277. See also Ga. L. 1976, pp. 3023, 3024. Code § 113-1522 does not limit the jurisdiction granted by the above statute but provides only, as to the attorney fees allegedly earned in representing the estate, that "the attorney employed may, by petition to the judge of the probate court and duly served on the other, obtain a judgment fixing the attorney’s fees and expenses.” (Emphasis supplied.) Furthermore, as to the alleged *72indebtedness incurred by the decedent herself, the probate court has no jurisdiction to adjudicate such a disputed claim: Fulford v. Sweat & Gaskins, 65 Ga. App. 521 (16 SE2d 102) (1941).
Submitted September 20, 1977
Decided November 18, 1977.
Gettle & Fraser, Sherman C. Fraser, for appellant.
Candler, Cox, Andrews & Hansen, E. Lewis Hansen, for appellee.

Judgment reversed.


Bell, C. J., and McMurray, J., concur.